McIlvaine, J.
We have held at the present term in McComb v. Thompson, ante, 139, that the homestead of a debtor is subject to a judgment or execution lien before, as well as after, the same has been set off on demand of the person entitled to hold the same exempt from sale! It therefore follows, that the demand for a homestead, as set up in the answer of Roig, was no defence to the cause of action alleged in the petition below. The plaintiff below, upon proof of the facts alleged in his petition, was entitled to a judgment establishing his lien on the premises, whether a sale, as against the claim of a homestead could be enforced or not.
In the case presented to the court below, as appears by the record, the existence of a mortgage lien in favor of Coates, against which the right of a homestead exemption could not be asserted, was admitted. To satisfy such mortgage lien, the decree for the sale of the premises was correct; as was also the order of the court directing the payment of costs and of the mortgage lien out of the proceeds. Until the costs and the mortgage lien were fully satisfied no question, as to precedence between the plaintiff’s judgment and the right of defendant’s exemption in lieu of a homestead, could arise. The right of a *168homestead proper, was, of course, terminated by a sale of the property. We think, therefore, the court below erred in ordering the payment of plaintiff’s claim after the payment of the mortgage, without waiting to ascertain whether an exemption in lieu of a homestead having precedence over plaintiff’s judgment, did not then exist. See Cooper v. Cooper, 24 Ohio St. 488, and also Lee v. McConville, 31 Ohio St. 447.
The fraudulent placing of the title to the. land in controversy in his wife, by the judgment debtor, did not, as against the judgment creditor, bar the right of the debtor to demand a homestead or an exemption in lien of a homestead. See Sears v. Hanks, 14 Ohio St. 298, and Tracy v. Cover, 28 Ohio St. 61.

The motion will therefore be granted and the judgment of the district court modified as above indicated.